DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims are objected to because of the following informalities is withdrawn in light of Applicant’s amendment. 
Claim Rejections - 35 USC § 112






The rejection of claims 5-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to lack of antecedent basis is withdrawn in light of Applicant’s amendment. 

Allowable Subject Matter



Claims 1-9 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2018/0191434 A1) Andre Champavere, (US 2012/0045205 A1) Stephane Perron, has failed to teach alone or in combination the bold and underlined claims limitations:
Regarding claim 1, An optical transmission apparatus comprising: 
a plurality of optical transceivers including an optical transceiver; and 
a wavelength multiplexer and demultiplexer configured to multiplex lights output from the respective plurality of optical transceivers, output a multiplexed light to an optical transmission line, receive a wavelength multiplex light from the optical transmission line, demultiplex the received wavelength multiplex light, and output the demultiplexed lights to the 
wherein the optical transceiver is configured to generate a test light for each wavelength assignable to the wavelength multiplex light to transmit the test light to the optical transmission line via the wavelength multiplexer and demultiplexer, 
detect a reflected light for the test light from the optical transmission line, 
calculate a distance from the reflected light that is associated with each of the test light for the each wavelength that has transmitted, 
select a wavelength having a longest distance among the distances for the respective wavelengths according to the calculated distances, and 
set the wavelength having the longest distance, as a wavelength to be assigned to the signal light in the optical transceiver.
Regarding claims 5 and 9, are allowed for the same reasons as indicated in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2010/0316373 A1) 	Chu-Lin Chang et al., 
(US 2007/0077072 A1) 	Kazuhiro Kunimatsu et al.,  
(US 5,396,569 A) 		Hisaharu Yanagawa et al.,
(US 2013/0021598 A1) 	Moritoshi Komamaki, 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636